Name: Council Directive 85/585/EEC of 20 December 1985 amending Directive 64/54/EEC on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: foodstuff;  health;  food technology
 Date Published: 1985-12-31

 Avis juridique important|31985L0585Council Directive 85/585/EEC of 20 December 1985 amending Directive 64/54/EEC on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption Official Journal L 372 , 31/12/1985 P. 0043 - 0043 Finnish special edition: Chapter 13 Volume 15 P. 0014 Spanish special edition: Chapter 13 Volume 19 P. 0053 Swedish special edition: Chapter 13 Volume 15 P. 0014 Portuguese special edition Chapter 13 Volume 19 P. 0053 COUNCIL DIRECTIVE of 20 December 1985 amending Directive 64/54/EEC on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption ( 85/585/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 100 thereof , Having regard to the proposal from the Commission (1) , Having regard to the opinion of the European Parliament (2) , Having regard to the opinion of the Economic and Social Committee (3) , Whereas Directive 64/54/EEC (4) , as last amended by Directive 85/172/EEC (5) , lays down a list of preservatives which may be used for the protection of foodstuffs intended for human consumption against deterioration caused by micro-organisms ; Whereas potassium acid sulphite ( potassium bisulphite ) may be used in wine production as an alternative to other sulphites already permitted by the said Directive , and therefore should be added to the list under No E 228 ; Whereas , without prejudice to future general Community rules on the surface treatment of fruit , in order to remove any uncertainty about the acceptability of thiabendazole ( E 233 ) , the deadline for its authorized use should be removed with effect from 16 September 1984 , HAS ADOPTED THIS DIRECTIVE : Article 1 The Annex to Directive 64/54/CEE is hereby amended as follows : ( i ) the following shall be inserted under entry I : EEC No * Name * Conditions of use * E 228 * Potassium acid sulphite ( Potassium bisulphite ) * * ( ii ) Under E 233 in the column " Conditions of use " , point ( c ) shall be deleted with effect from 1 January 1986 . Article 2 Member States shall bring into force not later than 31 December 1986 the laws , regulations or administrative procedures necessary to comply with this Directive . They shall forthwith inform the Commission thereof . Article 3 This Directive is addressed to the Member States . Done at Brussels , 20 December 1985 . For the Council The President R. STEICHEN (1) OJ No C 33 , 17 . 12 . 1981 , p. 7 . (2) OJ No C 125 , 17 . 5 . 1982 , p. 117 . (3) OJ No C 178 , 15 . 7 . 1982 , p. 4 . (4) OJ No 12 , 27 . 1 . 1964 , p. 161/64 . (5) OJ No L 65 , 6 . 3 . 1985 , p. 22 .